Case 1:20-mj-12957-UA Document1 Filed 12/03/20 Page 1 of 4

= a
Approved: AE >

KEDAR S. BHATIA
Assistant United States Attorney

 

Before: THE HONORABLE KATHARINE H. PARKER
United States Magistrate Judge
Southern District of New York

12 MAG 12957

et eed - - - -—- XK
COMPLAINT
UNITED STATES OF AMERICA
: Violations of

- Vc : 21 U.S.C. § 846
JOSE ROBLES, and : COUNTY OF OFFENSE:
FRANCISCO JAVIER MACTAS, : MANHATTAN

Defendant.
nme me mK

SOUTHERN DISTRICT OF NEW YORK, ss.:

CIERRA SLAVKOVKSY, being duly sworn, deposes and says
that she is a Special Agent with the Drug = Enforcement

Administration {“DEA’}, and charges as follows:
COUNT ONE
1. On or about December 2, 2020, in the Southern District

of New York and elsewhere, JOSE ROBLES and FRANCTSCO JAVIER MACTAS,
the defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other te violate the narcotics laws of the United

States.

2, It was a part and an object of the conspiracy that JOSE
ROBLES and FRANCISCO JAVIER MACIAS, the defendants, and others
known and unknown, would and did distribute and possess with intent
to distribute a centrolled substance, in violation of Title 21,
United States Code, Section 84i (a) (1).

3. The controlled substance that JOSE ROBLES and FRANCISCO
JAVIER MACIAS, the defendants, conspired to distribute and possess
with intent te distribute was 400 grams and more of mixtures and

 
Case 1:20-mj-12957-UA Document1 Filed 12/03/20 Page 2 of 4

substances containing a detectable amount of fentanyl, in
violation of Tatle 21, United States Code, Section 841 (b) (1) (A).

(Title 21, United States Code, Section 846.)

The bases for my knowledge and the foregoing charge are,
in part, as follows:

4, I am a Special Agent with the DEA. I have been personally
involved in the investigation of this matter. This Affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals. Because this
Affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

5. Based on my conversations with law enforcement officers,
my review of documents, my training and experience, and my
involvement in this investigation, I have learned the following,
among other things:

a. Since in or about 2019, law enforcement officers
have been investigating a drug trafficking organization operating
in the New York City area, among other places. As part of that
investigation, on or about December 2, 2026, law enforcement
officers observed a particular vehicle (“Vehicle-1”%) drive up to
a particular house in Queens, New York (“House-i”). Vehicle-1 was
driven by a particular individual (“Individual-1"%). Another
particular individual, later identified as FRANCISCO JAVIER
MACTAS, the defendant, was in the front passenger seat.

b, When Vehicle-1 arrived at House-1, an individual
later identified as JOSE ROBLES, the defendant, was standing
outside. MACIAS parked Vehicle-1l cutside House-1, and both MACIAS
and iIndividual-1 exited the vehicle. ROBLES, MACIAS, and

Individual~-1 entered House-1.

c. Approximately two hours later, ROBLES and MACTAS
exited House-1 and walked to the trunk area of Vehicie-l. There,
MACIAS opened the trunk, reached into it, removed a spare tire
{the “Tire”), and closed the trunk of Vehicle-1. MACIAS, carrying
the Tire, walked with ROBLES away from Vehicle-1 and back to House-~

1,

 
Case 1:20-mj-12957-UA Document1 Filed 12/03/20 Page 3 of 4

d. Based on my training and experience, I have learned
that individuals trafficking narcotics in vehicles often conceal
those narcotics in closed, hollow parts of the vehicle, such as a
spare tire, Furthermore, as noted above, MACIAS was carrying the
Tire from his vehicle into House-1l, which is inconsistent with the
ordinary function of tires.

e. When officers approached ROBLES and MACIAS and
identified themselves as law enforcement officers, ROBLES ran away
from officers and MACIAS dropped the Tire. Officers subsequently
placed ROBLES and MACIAS under arrest.

f£. Inside the Tire, officers found hard-packed powdery
substances that were wrapped in plastic (the “Tire Narcotics”).
Based on my training and experience, I believe the packaging and
appearance of Tire Narcotics is consistent with the packaging and
appearance of unlawful controlled substances.

6. After being arrested, JOSE ROBLES, the defendant, was
advised of his Miranda rights and voluntarily waived those rights.
ROBLES then told law enforcement officers, in substance and in
part, that there was approximately one kilogram of narcotics and
a large quantity of United States currency in his bedroom in House-
1. ROBLES gave officers verbal consent to search House-1. Inside
a bedroom in House-i, law enforcement officers found a plastic-
wrapped quantity of powdery substances, which based on my training
and experience, match the packaging and appearance of unlawful
controlled substances (the “House Narcotics”}. Inside the same
bedroom, officers found a bulk quantity of United States currency.

7, After being arrested, FRANCISCO JAVIER MACTIAS, the
defendant, was advised of his Miranda rights and voluntarily waived
those rights, MACIAS then told law enforcement officers, in
substance and in part, that he had driven that day from California
to House-i, in Queens. Law enforcement officers also spoke with
Individual-l, who had driven with MACIAS to House-1l. Individual-1
stated that Individual-1l had driven that day with MACIAS from New
Jersey, through Staten Island, to House-l.

8. Based on my training and experience, I have learned that
an individual driving to Staten Island could enter Staten Island
only by traveling across various bridges that connect New Jersey
to Staten Island. An individual traveling from New Jersey to Staten
Island would most likely travel across a bridge from New Jersey to
Staten Island. Likewise, an individual traveling from Staten
Island to other areas of New York would most likely travel across
a bridge from Staten Island to Brooklyn. Based on my training and
experience, I have learned that the waterways surrounding Staten

 
Case 1:20-mj-12957-UA Document1 Filed 12/03/20 Page 4 of 4

Island are contiguous with the Southern District of New York, and
therefore fall within this judicial district.

9. Based on my conversations with other law enforcement
officers and my review of law enforcement records, I nave learned
that the Tire Narcotics and the House Narcotics were subsequently
weighed and field tested. The Tire Narcotics weighed approximately
2.2 kilograms. The House Narcotics weighed approximately 600
grams. A field test of portions of the Tire Narcotics and the House
Narcotics returned a partial match for the presence of cocaine.
Based on my training and experience, I have learned that the field
test used by the DEA commonly does not return results for fentanyl,
and a substance that actually contains fentanyl commonly will
present results on a field test indicating a partial match for
cocaine, Based on the results of this field test, my training and
experience, my involvement in this investigation, and the
appearance of the Tire Narcotics and the House Narcotics, I believe
that the powdery substances likely contains fentanyl.

WHEREFORE, I respectfully request that JOSE ROBLES and
FRANCISCO JAVIBR MACIAS, the defendants, be imprisoned or bailed,
as the case may be.

  
  

    

CIERRA SLAVKOVSKY
Special Agent
Drug Enforcement Administration

Sworn to me through the transmission of this
Complaint by reliable electronic means,
pursuant to Rule 4.1 of the

Federal Rules of Criminal Procedure,

This 3rd day of December, 2020.

THE HONORABLE KATHARINE H. PARKER
United States Magistrate Judge

Southern District of New York

   

 
